Title: From George Washington to Benjamin Lincoln, 4 September 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     
                     Dr Sir
                     Head Quarters 4th Sepr 1782
                  
                  Yesterday Colo. Olney transmitted to me from Dobbs Ferry, a passport given from Gen. Hazen, admitting Mr Taylor, a British Commissary of Cloathg to pass from Lancaster into N. York with his Servants & Horses—mentiong in the passport that Liberty had been given by the Secty at War for this purpose.
                  My Genl Instructions at that post mentiong that no passports are sufficient, but such as are signed by the President of Congress—Secty at War—or Govrs or Executives of the several States, Admission could not be given without sendg to Head Quarters.
                  I take the Liberty to mention this Circumstance to you—& beg when Permission is given to any prisoners of War to go into N. York, that their passports may be signed by yourself—and the going in of Horses may be particularly attended to by you, & not permitted but in very extraordinary Cases.  I am &c.
                  
               